Case: 16-16160   Date Filed: 08/01/2017   Page: 1 of 7


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 16-16160
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 1:15-cv-00644-WSD



TESSIE LYNN GLOVER,

                                                            Plaintiff-Appellant,

                                   versus

CAROLYN W. COLVIN,

                                                           Defendant-Appellee.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                      ________________________

                             (August 1, 2017)

Before ED CARNES, Chief Judge, HULL and MARCUS, Circuit Judges.

PER CURIAM:
              Case: 16-16160     Date Filed: 08/01/2017   Page: 2 of 7


      In 2008 Tessie Lynn Glover filed an application for disability insurance

benefits, 42 U.S.C. § 405(g), and supplemental security income, 42 U.S.C.

§ 1383(c)(3), due to her inability to work based on a disabling condition. Before

her purported disability onset date of August 30, 2005, Glover had worked as a bill

maker, dough mixer, driver, medical van driver, packing line attendant, customer

service representative, and stocker. After the Social Security Administration

denied her application and her request for reconsideration, she requested a hearing

before an administrative law judge (ALJ).

      The ALJ conducted a hearing on Glover’s claims and denied her application

for benefits. Glover appealed that decision and the Appeals Council granted her

request for review, vacated the ALJ’s decision, and remanded the case to the ALJ

to “[o]btain supplemental evidence from a vocational expert to clarify the effect of

the assessed limitations on [Glover]’s occupational base.” On remand, the ALJ

conducted a second hearing and later issued a decision denying Glover benefits.

The Appeals Council denied her request for review, and the district court affirmed

the ALJ’s denial of her request for benefits. This is Glover’s appeal.

      A claimant must be disabled to be eligible for disability insurance benefits

and supplemental security income. 42 U.S.C. §§ 423(a)(1)(E), 1382(a). The ALJ

must follow a five-step sequential evaluation to determine whether a claimant is

disabled. See 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4). During the last two


                                          2
               Case: 16-16160     Date Filed: 08/01/2017    Page: 3 of 7


steps of the process, an ALJ considers the claimant’s residual functional capacity,

see id., which is “the most [a claimant] can still do despite [her] limitations,” id.

§ 404.1545(a)(1). In considering the claimant’s residual functional capacity the

ALJ looks at medical and other relevant evidence in the record. Id.

§ 404.1545(a)(3). If the ALJ finds that the claimant can still do her past relevant

work, then the claimant is not disabled. Id. § 404.1520(a)(4)(iv). If, however, the

ALJ finds that the claimant cannot still do her past relevant work, the ALJ must

decide whether the claimant “can make an adjustment to other work,” considering

her residual functional capacity as well as her “age, education, and work

experience.” Id. § 404.1520(a)(4)(v). “An ALJ may make this determination

either by applying the Medical Vocational Guidelines or by obtaining the

testimony of a vocational expert.” Winschel v. Comm’r of Soc. Sec., 631 F.3d
1176, 1180 (11th Cir. 2011).

      Glover contends that substantial evidence does not support the ALJ’s finding

as to her residual functional capacity, asserting that the ALJ failed to address

certain findings made by consultative physicians Dr. Clancy and Dr. Cunanan.

“[T]he ALJ must state with particularity the weight given to different medical

opinions and the reasons therefor.” Id. at 1179. When deciding how much weight

to give a medical opinion, the ALJ should consider certain factors, including the

consistency of the opinion with the record as a whole as well as the evidence and


                                           3
               Case: 16-16160     Date Filed: 08/01/2017    Page: 4 of 7


explanation supporting the opinion. 20 C.F.R. § 404.1527(c). “[W]hen the ALJ

fails to ‘state with at least some measure of clarity the grounds for his decision,’

we will decline to affirm ‘simply because some rationale might have supported the

ALJ’s conclusion.’” Winschel, 631 F.3d at 1179 (quoting Owens v. Heckler, 748
F.2d 1511, 1516 (11th Cir. 1984)). The ALJ, however, is not required to discuss

every piece of evidence so long as the decision shows that he considered the

claimant’s medical condition as a whole. See Dyer v. Barnhart, 395 F.3d 1206,

1211 (11th Cir. 2005).

        Dr. Clancy performed a consultative examination of Glover and, among

other things, offered an opinion that “[r]eliability is likely to be a problem due to

mood instability and lack of motivation” and that Glover “would be able to handle

low to moderate stress, but would eventually decompensate with prolonged

moderate stress.” Dr. Clancy also opined that Glover “should be able to

understand and follow simple instructions, although she may be slower than

normal in this process.”

      The ALJ, in assessing Glover’s residual functional capacity, gave significant

weight to Dr. Clancy’s opinion, finding that Glover was “limited to simple

instructions” with “no more than occasional interactions with the public.” While

Glover contends that the ALJ failed to account for Dr. Clancy’s opinion about her

reliability, Dr. Clancy did not express that opinion in terms of how it would limit


                                           4
               Case: 16-16160     Date Filed: 08/01/2017    Page: 5 of 7


Glover’s ability to work. As for Dr. Clancy’s opinion that Glover “should be able

to handle low to moderate stress, but would eventually decompensate with

prolonged moderate stress,” the ALJ took that opinion into account by limiting

Glover to not more than occasional contact with the public. Finally, the ALJ’s

residual functional capacity assessment included Dr. Clancy’s finding that Glover

“has the ability to adequately follow and recall simple directions, but has some

difficulty as they become more detailed.” And even though Dr. Clancy noted that

Glover “may be slower than normal” in understanding and following simple

instructions, Dr. Clancy never indicated that she would be unable to do so. As a

result, the ALJ sufficiently addressed Dr. Clancy’s findings and opinions.

      Glover also contends that the ALJ failed to consider certain parts of

Dr. Cunanan’s opinion. In his decision the ALJ detailed Dr. Cunanan’s medical

opinions and found that “[a]lthough the evidence and examination notes do not

support Dr. Cunanan’s opinion that [Glover] has a poor to fair prognosis to work[,]

. . . the remainder of his report and opinions are consistent with the treatment

records [and] the limitations provided in exertional activities such as lifting,

standing, sitting and walking are afforded great weight.”

      Glover asserts that the ALJ failed to acknowledge Dr. Cunanan’s opinion

that she “might have difficulty adhering to work schedules and meeting production

norms because of arthralgias, abdominal pain, and mental issues.” That opinion,


                                           5
              Case: 16-16160     Date Filed: 08/01/2017    Page: 6 of 7


however, formed the basis of Dr. Cunanan’s conclusion that Glover “has a poor to

fair prognosis to work,” which the ALJ found was not supported by the evidence.

As a result, the ALJ did not ignore Dr. Cunanan’s opinion that Glover may have

difficulty with work schedules and meeting production norms. He instead found

that opinion, and the conclusion it led to, unsupported by the evidence.

      Finally, Glover contends that substantial evidence did not support the ALJ’s

finding that she can adjust to other work because the ALJ erroneously relied on the

vocational expert’s testimony, which was based on an incomplete hypothetical

question. See Winschel, 631 F.3d at 1180 (“In order for a vocational expert’s

testimony to constitute substantial evidence, the ALJ must pose a hypothetical

question which comprises all of the claimant’s impairments.”). Glover asserts that

the ALJ’s hypothetical question was incomplete because it took into account only

the impairments found as part of her residual functional capacity and did not

include the limitations provided in Dr. Clancy’s and Dr. Cunanan’s opinions. As

we have already discussed, however, the ALJ incorporated most of those

limitations into the residual functional capacity finding and he rejected the

remaining limitations as unsupported or unrelated to Glover’s ability to work. And

the ALJ was not required to formulate a hypothetical that included findings he had

rejected as unsupported. See Crawford v. Comm’r of Soc. Sec., 363 F.3d 1155,

1161 (11th Cir. 2004). The ALJ’s hypothetical to the vocational expert included


                                          6
              Case: 16-16160    Date Filed: 08/01/2017   Page: 7 of 7


all of Glover’s impairments that were supported by the record, and substantial

evidence supported the finding that Glover can make an adjustment to other work.

      AFFIRMED.




                                         7